DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/EP2017/075274, filed on 10/05/2017, which is entitled to and claims the benefit of priority of EP Patent App. No. 16192617.5, filed 10/06/2016. The preliminary amendment filed on 04/04/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-16 are pending. Claims 1-16 are under examination on the merits. 
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 04/04/2019, and 12/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Priority

5.	Receipt is acknowledged of papers submitted on 04/04/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Allowable Subject Matter
6.	Claims 1-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Koenemann et al. ( US Pub. No. 2017/0183295 A1, hereinafter “”295”). 
“295 teaches a composition comprising a cyanated perylene compound of the formula I as set forth or mixtures thereof and to a process for preparation thereof; to color converters comprising at least one polymer as matrix material and at least one cyanated perylene compound or mixtures thereof or a composition comprising at least one cyanated perylene compound or mixtures thereof as fluorescent dye, to the use of these color converters and to lighting devices comprising at least one LED and at least one color converter. ”295 does not expressly teach perylene bisimide compounds carrying in each bay position (1,6,7,12-positions) of the conjugated perylene core a 2-phenylphenoxy substituent. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed perylene bisimide compound of  formula (I)

    PNG
    media_image1.png
    360
    589
    media_image1.png
    Greyscale

wherein R1 and R2, independently of each other, are hydrogen, an unsubstituted or a substituted C1-C30-alkyl, an unsubstituted or a substituted polyalkyleneoxy, an unsubstituted or a substituted C1-C30-alkoxy, an unsubstituted or a substituted C1-C30-alkylthio, an unsubstituted or a substituted C3-C20-cycloalkyl, an unsubstituted or a substituted C3-C20-cycloalkyloxy, an unsubstituted or a substituted C6-C24-aryl, or an unsubstituted or a substituted C6-C24-aryloxy;
R3, R10, R11 and R18, independently of each other, are phenyl or phenyl substituted by one, two, three, four or five radicals L, wherein L is halogen, cyano, hydroxyl, mercapto, -NRAr1 CORAr2, unsubstituted or substituted C1-C30-alkyl, polyalkyleneoxy, C1-C30-alkoxy, C1-C30-alkylthio, C3-C20-cycloalkyl, C3-C20-cycloalkoxy, C6-C24-aryl, C6-C24-aryloxy or C6-C24-arylthio;
R4, R5, R6, R7, R8, R9, R12, R13, R14, R15, R16, and R17 independently of each other, are hydrogen, halogen, cyano, hydroxyl, mercapto, -NRAr1 CORAr2, -CONRAr1RAr2, -SO2NRAr1RAr2, -COORAr1, -SO3RAr2, an unsubstituted or a substituted C1-C30-alkyl, an unsubstituted or a substituted polyalkyleneoxy, an unsubstituted or a substituted C1-C30-alkoxy, an unsubstituted or a substituted C1-C30-alkylthio, an unsubstituted or a substituted C3-C20-cycloalkyl, an unsubstituted or a substituted C3-C20-cycloalkoxy, an unsubstituted or a substituted C6-C24-aryl, an unsubstituted or a substituted C6-C24-aryloxy or an unsubstituted or a substituted C6-C24-arylthio,
where R4 and R5, R5 and R6, R7 and R8, R8 and R9, R12 and R13, R13 and R14, R14 and R15, R15 and R16, and/or R16 and R17 together with the carbon atoms to which they are bonded, are optionally form a fused aromatic or non-aromatic carbon ring system wherein the fused ring system is unsubstituted or substituted;
where RAr1 and RAr2, independently of each other, are hydrogen, an unsubstituted or a substituted C1-C18-alkyl, an unsubstituted or a substituted C3-C20-cycloalkyl, an unsubstituted or a substituted heterocyclyl, an unsubstituted or a substituted C6-C20-aryl or an unsubstituted or a substituted heteroaryl.
The embodiment provides novel perylene bisimide compounds carrying in each bay position (1,6,7,12-positions) of the conjugated perylene core a 2-phenylphenoxy substituent. In particular, the embodiment relates to the use of said compound(s) in color converters, to said color converters and their use and to lighting devices comprising at least one LED and at least one of said color converters. The embodiment also relates to a printing ink formulation for security printing comprising at least one of said phenoxy-substituted perylene bisimide compounds. Accordingly, the presently claimed invention as defined by claims 1-16 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/28/2022